SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2012 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. Corporate Taxpayer ID (CNPJ/MF)42.150.391/0001-70 Company Registry (NIRE) 29.300.006.939 Publicly Held Company MATERIAL FACT Braskem S.A. (“Braskem” or the “Company”), in compliance with CVM Instructions 10/80 and 358/02, hereby informs its shareholders and the market the following: 4 th BRASKEM SHARE BUYBACK PROGRAM Braskem’s Board of Director, in a meeting held on the present date, approved a new buyback program of class “A” preferred shares issued by the Company, to be held in treasury for subsequent sale or cancellation, with no reduction in the capital stock.
